Citation Nr: 0304772	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 60 percent for 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Virgin Islands Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills






INTRODUCTION

The veteran had approximately 20 years of active duty service 
between 1951 and 1973.  He retired from service in 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision which denied an 
increase in a 30 percent rating for hypertensive heart 
disease.  In August 1999, the RO increased the heart disease 
rating to 60 percent.  The veteran continues to appeal for a 
higher rating.  In August 2000, the Board remanded the claim 
to the RO for additional development.


FINDING OF FACT

The veteran's hypertensive heart disease is manifested by 
left ventricular dysfunction with an ejection fraction of 60 
percent, and dyspnea, fatigue, angina, dizziness, or syncope 
following a workload of greater than 3 METs (metabolic 
equivalents) but not greater than 5 METs.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. § 
1155 (West 2002);  38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997 and 2002).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty for a period of 
approximately 20 years from 1951 to 1973, when he retired.  
His service medical records show evidence of hypertension.

A February 1974 VA examination diagnosed the veteran with 
hypertensive cardiovascular disease.  In March 1974, the RO 
granted service connection for this condition, assigning a 
rating of 20 percent.  In June 1978, the RO granted an 
increased rating, to 30 percent, for hypertensive 
cardiovascular disease.  

In August 1995, the veteran submitted his claim for an 
increased rating for his hypertensive heart disease.

A VA letter dated in August 1995 notes that the veteran has 
had hypertension for years and had developed Grade 1 
hypertensive retinopathy and mild renal insufficiency.

In November 1995, the veteran was given a VA heart 
examination.  It was noted that he had been hypertensive and 
that his blood pressure levels had been difficult to control.  
He had no transient ischemic attacks, no anginas, and no 
evidence of congestive heart failure.  His heart showed a 
loud S4 and systolic blowing murmur grade II/VI on the left 
sternal border.  No diastolic murmur was heard.  His blood 
pressure was 160/92 and an electrocardiogram showed normal 
sinus rhythm and first degree atrioventricular block.  He was 
diagnosed with arterial hypertension.  In a February 1996 
addendum to this examination, the diagnoses were hypertensive 
cardiovascular disease and cardiomegaly.

VA outpatient treatment records from February 1996 show the 
veteran with a heart murmur and complaints of recent pain.  
He was noted to have a left ventricular ejection fraction of 
75%.  He was assessed with adequate systolic left ventricular 
functioning, a mild-to-moderate aortic regurgitation, and 
left ventricular hypertrophy.  

In May 1997, the veteran was given a VA hypertension 
examination.  It was stated that he presented no significant 
evidence of coronary ischemia or myocardial insufficiency, 
and that while testing showed significant abnormalities, his 
cardiovascular status was not a limiting factor in his 
capability for minor labor.  His blood pressure was 160/85, 
and his heart showed normal sinus rhythm with no murmurs and 
an S4 but no S3.  The examiner's diagnosis was arterial 
hypertension, and it was noted that there was no significant 
limitation or limiting factor for minor labor from a 
cardiovascular standpoint.

In August 1997, the veteran was given a VA heart examination.  
It was noted that there was no clinical history of ischemic 
or congestive heart failure.  His blood pressure was 150/85 
and examination of his heart showed a systolic murmur but no 
diastolic murmur and no gallops.  An electrocardiogram report 
was normal.  The examiner's diagnosis was arterial 
hypertension, which was under control.

In April 1999, the veteran was given a VA heart examination.  
He complained of chest pain following moderate efforts, such 
as climbing up 10-15 stairs.  His chest pain episodes were 
associated with shortness of breath and dizziness, and were 
radiated to his neck.  These episodes were relieved with 
rest.  He also complained of dyspnea on exertion, but denied 
orthopnea and paroxysmal nocturnal dyspnea.  His estimated 
METS level was between 0-3.  Blood pressure readings were 
140/90 and 145/90.  His heart rate was 82 beats per minute 
and his respiratory rate was 7 per minute.  His heart had 
regular rhythm and systolic ejection murmur grade II/VI best 
heard at the left external border.  An echocardiogram was 
normal and showed an estimated ejection fraction of 60 
percent, and a myocardial perfusion test was negative.  X-
rays showed that the heart was moderately enlarged with left 
ventricular preponderance.  Cardiothoracic ratio measures 
were 17/31 cm.  Pulmonary vasculature was adequate.  The 
lungs were well-expanded and clear of infiltrates.  
Spondylotic changes of the dorsal spine were noted.  X-ray 
impressions were cardiomegaly and left ventricular 
preponderance, and degenerative spondylosis of the dorsal 
spine.  The examiner's diagnoses were hypertensive heart 
disease, unstable angina, chronic renal insufficiency, and 
proteinuria.  

In August 1999, the RO increased the heart disability rating 
to 60 percent.

In September 1999, the veteran was given a VA general medical 
examination.  His blood pressure readings were 136/78 and 
140/80.  His heart rate was 68 beats per minute, and his 
respiration rate was 16 per minute.  His cardiovascular 
system had normal sinus rhythm with no murmur and no thrills, 
and peripheral pulses were present and adequate.  The 
examiner's diagnoses included arterial hypertension which was 
under treatment.

In November 2001, the veteran was given a VA heart 
examination.  It was reported that prior studies had shown 
cardiomegaly in a chest X-ray, a normal ejection fraction of 
60 percent with mild aortic regurgitation in an 
echocardiogram, and a persantine myocardial perfusion stress 
test which was negative for ischemia.  The veteran denied any 
chest pain characteristic of ischemia but reported leg pain 
when walking less than one mile, with relief upon rest.  He 
also complained of dyspnea on exertion when climbing about 
three flights of stairs.  He denied orthopnea and paroxysmal 
nocturnal dyspnea.  His estimated ejection fraction was 60 
percent and his estimated METS level was between 3 and 5.  On 
objective examination, his blood pressure readings were 
128/70 and 130/80.  His heart rate was 74 beats per minute, 
and his respiratory rate was 12 per minute.  His heart had a 
regular rhythm, with a systolic ejection murmur grade II/VI 
best heard at the left external border.  There was no 
evidence of congestive heart failure.  The examiner's 
diagnoses were hypertensive heart disease, cardiomegaly, 
peripheral vascular insufficiency, and mild aortic 
regurgitation.

A number of other medical records dated into 2002 primarily 
concern other conditions.  The veteran has multiple service-
connected disabilities, and based on all of these he is 
assigned a rating of total disability based on individual 
unemployability (TDIU rating).

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 60 percent rating for hypertensive heart disease.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of the veteran's appeal, the regulations 
pertaining to rating cardiovascular disorders were revised, 
effective January 12, 1998.  Thus either the old or new 
version of the rating criteria may be applied, whichever are 
more favorable to the veteran, although the new criteria may 
only be applied to the period since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000. 

The old criteria provided that a 60 percent rating for 
hypertensive heart disease is warranted where there is marked 
enlargement of the heart (confirmed by roentgenogram), or the 
apex beat beyond the midclavicular line, there is sustained 
diastolic hypertension, diastolic 120 or more (which may 
later have been reduced), dyspnea on exertion, and more than 
light manual labor is precluded.  A 100 percent rating is 
warranted with definite signs of congestive failure or where 
more than sedentary employment is precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1997) (effective prior to 
January 12, 1998).

The new rating criteria provide for a 60 percent rating where 
there is more than one episode of acute congestive heart 
failure in the past year, or where a workload of greater than 
3 METS but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent rating is warranted where there 
is congestive heart failure, or where a workload of 3 METS or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2002) (effective since January 
12, 1998).

The evidence of record during the time period applicable to 
the veteran's appeal shows that he generally has had no 
evidence of coronary ischemia and has not had any congestive 
heart failure.  He was given an estimated METS level between 
0 and 3 at a 1999 VA examination; but this was inconsistent 
with other findings, and the Board remanded the case for 
another examination.  At the subsequent 2001 VA examination, 
the veteran was found to have a METS level between 3 and 5.  
This result appears more reliable and consistent with the 
other medical evidence.  The veteran's heart ejection 
fraction has not been less than 60 percent.  He has 
complained of dyspnea and chest pain upon exertion, but has 
not been found to be precluded from minor labor by his heart 
condition alone.  (Based on the service-connected heart 
condition plus several other service-connected disorders, he 
has been found to be precluded from gainful employment, and 
thus has been assigned a TDIU rating.)

Upon consideration of the evidence, the Board finds that the 
veteran's heart disability has been no more than 60 percent 
disabling during the time applicable to the appeal.  Medical 
findings do not show a totally disabling heart condition 
(with the requisite congestive heart failure, METS level, 
ejection fraction, etc.) under the criteria set forth in 
either the old or new version of the relevant rating code.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 60 percent for 
hypertensive heart disease.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increase in a 60 percent rating for hypertensive heart 
disease is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

